{¶ 13} While I concur in judgment and opinion, I also have an additional concern about calculation that the computer program makes when adjusting the support payment for the amount of time the child spends with each parent. The program's "shared parenting dialogue" acknowledges that it credits the amount of time spent with the obligor against thecombined actual annual support obligation, rather than against just the obligor's actual annual support obligation. It appears to me that such a calculator results in an "over-credit" to the obligor as the appellant suggests. Logically, the appellee should get a 40% reduction in her support obligation, not credit for 40% of the total combined child support obligation.